ACCEPTED
                                                                                            06-14-00204-CR
                                                                                 SIXTH COURT OF APPEALS
                                                                                       TEXARKANA, TEXAS
                                                                                        6/1/2015 5:54:48 PM
                                                                                           DEBBIE AUTREY
                                                                                                     CLERK



                          CAUSE NO. 06-14-00204-CR
                                                                      FILED IN
CLIFFORD BERNARD NELSON                  §                 6th COURT
                                                 IN THE COURT        OF APPEALS
                                                                OF APPEALS
                                                             TEXARKANA, TEXAS
                                         §                      6/1/2015 5:54:48 PM
VS.                                      §         FOR THE SIXTH  DISTRICT
                                                              DEBBIE AUTREY
                                         §                             Clerk
THE STATE OF TEXAS                       §           OF THE STATE OF TEXAS

               STATE'S THIRD MOTION TO EXTEND TIME
                     FOR FILING STATE’S BRIEF


   THE STATE OF TEXAS, by and through the undersigned Assistant District
Attorney, respectfully moves the Court to extend the time for filing of the
Appellee’s Brief in accordance with Rule 10.5 of the Texas Rules of Appellate
Procedure. In support of its motion, the State respectfully offers the following:

1. The Appellee’s brief is due today, June 1, 2015, after two extensions, and I
   have not completed it.

2. Appellant relies on the following facts as good cause for the requested
   extension: In my second motion, I had asked for an extension until June 10,
   and was granted an extension only until today, June 1. I had another brief and a
   habeas response to write before today, and I accomplished those, but did not
   quite finish this one. On Tuesday of last week, I traveled to the the criminal
   appeals conference in Austin and this weekend I traveled to Mesquite for my
   grandson’s graduation celebration. Today I participated in a motion for new
   trial that began at 1:30 and ended at 5:45, after which I came back to my office
   to get this motion completed and filed.

3. The State seeks an additional 4 days, until Friday, June 5, 2015. The
   undersigned will, nonetheless, attempt to complete and file the State’s brief
   prior to the extended deadline.

4. The undersigned attorney is responsible for all post-conviction prosecution for
   the Gregg County Criminal District Attorney’s Office, including direct appeals
   and applications for habeas corpus, bond forfeitures and traffic citation appeals.
     In the past 21 days the undersigned attorney has worked on the following:

     A.    Appellate brief in aggravated robbery case:

           1.   Cinque Ross v. State, 06-14-00157-CR (8 volumes, 4 issues)
                filed Monday, May 11, 2015 after one extension.
           2.   King v.State, 06-14-00166 –CR due June 1, 2015, filed May 21,
                2015 after one extension.


     B.    Responses to habeas applications:
           1.   Ex parte Matthew Spratling, due June 1, 2015, filed May 26

     C.    Protracted motion for new trial, alleging ineffective assistance of
           counsel, State v. Hudgins, 43,645 B, with hearings held on May 22
           and June 1 until 5:45 p.m.

6.   In the next 30 days the undersigned attorney has briefing deadlines in the
     following cases in addition to this one:

     A.    Appellate Briefs:

           1.    Sibley v. State, 06-15-00009-CR due June 8, 2015.


     B.    Response to One DNA Motion

           1.    Bennie Guy v. State, 23,613-B received April 21, 2015.
7. This extension is not requested for purposes of delay, but so that justice may be
      done.


                                      Respectfully submitted,
                                      /s/Zan Colson Brown
                                       Zan Colson Brown
                                      Texas Bar No. 03205900
                                      Assistant District Attorney
                                      101 East Methvin St., Suite 333
                                      Longview, TX 75601
                                      Telephone: (903) 236–8440
                                      Facsimile: (903) 236–3701
                                      E-mail: zan.brown@co.gregg.tx.us

                         CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the above and foregoing has been
forwarded to all counsel of record by electronic transmission to:

      Mr. Ebb Mobley
      P.O. Box. 2309
      Longview, Texas 75606
      Ebbmob@aol.com

This 1st day of June, 2015.

                                             /s/ ZanColsonBrown
                                             Zan Colson Brown
                                             Assistant District Attorney